Citation Nr: 0714654	
Decision Date: 05/16/07    Archive Date: 06/01/07	

DOCKET NO.  04-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lung damage to include scarring, claimed as the 
residual of inservice pneumonia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a rating decision of August 1994, the RO denied 
entitlement to service connection for lung scarring/lung 
damage.  The veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of the 
August 1994 rating decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found such evidence neither new nor material, and the 
current appeal ensued.

This case was previously before the Board in July 2006, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1994, the RO 
denied entitlement to service connection for lung 
scarring/lung damage.

2.  Evidence submitted since the time of the RO's August 1994 
decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.

3.  Chronic lung damage, to include scarring, is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The rating decision of August 1994 denying the veteran's 
claim for service connection for lung scarring/lung damage is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2006).

2.  Evidence received since the time of the RO's August 1994 
decision denying entitlement to service connection for lung 
scarring/lung damage is new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  Chronic lung damage, to include scarring, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a December 2003 RO 
hearing, service medical records, VA and private inpatient 
and outpatient treatment records and examination reports, a 
statement from the veteran's private physician, and an 
affidavit from one of the veteran's former service 
colleagues.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for chronic 
lung damage, to include scarring.  In pertinent part, it is 
argued that the veteran's current lung damage is the result 
of multiple episodes of pneumonia precipitated by "flu shots" 
during the veteran's period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2006).  Where a claim of 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
chronic lung damage was received in April 2002, and, as such, 
the "amended" version of 38 C.F.R. § 3.156(a) applies to his 
claim.  See 38 C.F.R. § 3.156(a) (2006).

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
In addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In the present case, at the time of the previous RO decision 
in August 1994, there were on file the veteran's service 
medical records, as well as records of a private 
hospitalization in July 1978.  The veteran's service medical 
records showed that, in September 1964, the veteran underwent 
evaluation for respiratory distress, culminating in a 
diagnosis of right lower lobe pneumonia.  Subsequent 
treatment records from a private medical facility showed 
evidence of left lower lobe pneumonia, which was considered 
unrelated to the condition for which the veteran had received 
treatment in service.  More specifically, the veteran's 
service medical records showed treatment for right lower lobe 
pneumonia, an acute and transitory condition which resolved 
with treatment, and no evidence of any permanent residual 
disability.  Based on such evidence, the RO determined that 
the veteran did not, in fact, suffer from a respiratory 
disorder which had its origin during his period of active 
military service.  That determination is now final.

Evidence submitted since the time of the August 1994 
decision, consisting for the most part of VA and private 
treatment records and examination reports, a statement from 
the veteran's private physician, the transcript of an RO 
hearing in December 2003, and a statement from one of the 
veteran's former service colleagues, is both "new" and at 
least in part "material" as to the issue of service 
connection for chronic lung damage.  More specifically, in 
correspondence of January 2003, the veteran's private 
physician wrote that the veteran had suffered from "recurrent 
pneumonias" while in the military.  Further noted was that 
the veteran had been seen on both an inpatient and outpatient 
basis, at which time radiographic studies of his chest had 
shown an approximately 10 to 25 percent fibrosis "which 
resulted in recurrent pneumonias."  According to the 
veteran's private physician, he (i.e., the veteran) suffered 
from exertional dyspnea resulting in a limitation of his 
daily activities.  This physician's comments, in the opinion 
of the Board, provide, at a minimum, "a more complete 
picture of the circumstances surrounding the origin" of the 
veteran's respiratory disability, and, as such, are 
sufficient to a proper reopening of the veteran's previously 
denied claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Under such circumstances, the Board is of the opinion 
that the veteran's claim for service connection for chronic 
lung damage has been reopened.

Having determined that the veteran's claim for service 
connection has been reopened, the Board must now turn to a 
de novo review of all pertinent evidence of record.

In that regard, service medical records are negative for 
evidence of a chronic respiratory/pulmonary disability, 
including lung damage and/or scarring.  While in September 
1964, during the veteran's period of active military service, 
he received treatment for what was described at that time as 
early pneumonitis of the right lower lobe, that episode was 
acute and transitory in nature, and resolved without residual 
disability.  As of the time of subsequent service medical 
examinations in January 1966, and in April and July 1967, the 
veteran's lungs and chest, to include radiographic studies, 
were entirely within normal limits, and no pertinent 
diagnosis was noted.  Moreover, in a Certificate of Physical 
Fitness dated in January 1970, the veteran indicated that, to 
the best of his knowledge, he had no medical defect, disease, 
or disability which would disqualify him from full military 
duty.

The Board observes that, in July 1978, slightly more than 10 
years following his discharge from service, the veteran once 
again received treatment for what was described as 
"pneumonia."  However, that pneumonia involved the veteran's 
left lower lobe, and not the right lower lobe noted in 
service.  Moreover, the episode of pneumonia in July 1978 was 
itself acute and transitory in nature, and resolved without 
evidence of residual disability.  During the course of 
private medical examinations for unrelated disabilities in 
January and March 2002, there was no evidence of any chronic 
cough, orthopnea or hemoptysis.  Moreover, on both of those 
occasions, the veteran's chest was clear to auscultation.

As noted above, in a statement of January 2003, the veteran's 
private physician indicated that the veteran had experienced 
"recurrent pneumonias" while in the military.  However, this 
statement is directly contradicted by the evidence of record, 
which shows only one episode of acute and transitory 
pneumonitis during the veteran's period of active military 
service.  Moreover, while in that statement, the veteran's 
private physician indicated that the veteran suffered from a 
10 to 25 percent fibrosis, subsequent VA radiographic studies 
conducted in January 2005 showed the veteran's lungs to be 
well expanded, with no evidence of acute or active infiltrate 
or effusion.  Significantly, on VA medical examination 
conducted in conjunction with those radiographic studies, 
(which examination involved a full review of the veteran's 
claims folder), the veteran's lungs were normal to 
percussion, palpation, and auscultation, and no rales were in 
evidence.  Pulmonary fibrosis was diagnosed only by history, 
and characterized by an unknown etiology with symptoms of 
only a slight chronic cough and dyspnea, in particular, 
exertional dyspnea.  In the opinion of the examiner, the 
veteran's current lung condition and symptoms were not likely 
secondary to an episode of acute pneumonia in military 
service, at which time the veteran was 21 years of age, and 
for which he received treatment with antibiotic therapy 
followed by a complete recovery.  According to the examiner, 
while the veteran's private physician had noted a diagnosis 
of pulmonary fibrosis, radiographic studies of the veteran's 
chest conducted in June 2003 were negative.  Moreover, were 
pulmonary fibrosis in fact to be present, it was probably of 
unknown etiology, and most likely had developed some time 
during the 37 years since the time of the veteran's discharge 
from service.

The Board has taken under advisement a September 2004 
statement from one of the veteran's former service colleagues 
to the effect that, while in service, the veteran contracted 
pneumonia, and was ordered to stay in bed.  While it may be 
true that, based on the evidence of record, the veteran did, 
in fact, receive treatment for pneumonia in service, there is 
no indication that the episode in service resulted in any 
chronic residual disability.  Moreover, the veteran's former 
colleague is not competent to testify to the chronicity of 
the veteran's medical symptomatology, a conclusion requiring 
medical expertise.  Absent substantiating evidence, the 
statement of the veteran's former colleague is of little or 
no probative value, and is, therefore, insufficient to 
establish service connection.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education).

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current respiratory 
pathology; to the extent such pathology exists, with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection for that disability 
must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of June 2002 and July 
2006, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
inpatient and outpatient treatment records and examination 
reports, and a statement from one of the veteran's former 
service colleagues.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all of the evidence without prejudice to the appellant.  
As such, there is no indication that there is any prejudice 
to the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case, or to have caused injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



ORDER

Service connection for chronic lung damage, to include 
scarring, claimed as the residual of inservice pneumonia, is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


